April 11, 2008


Mr. Andrew F. MacRae
Hull Hendricks & MacRea, LLP
221 West 6th Street, Suite 2000
Austin, TX 78701-3407
Ms. Amy C. Thomas
The Law Offices of Amy Thomas
P.O. Box 111
Mexia, TX 76667

RE:   Case Number:  06-0518
      Court of Appeals Number:  10-05-00197-CV
      Trial Court Number:  27,143-B

Style:      RORY LEWIS, M.D.
      v.
      DEWAYNE FUNDERBURK, AS NEXT FRIEND OF WHITNEY FUNDERBURK

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Sharri        |
|   |Roessler          |
|   |Ms. Peggy Murray  |
|   |Hill              |